 Case 1:21-cv-00120-MN Document 30 Filed 06/17/21 Page 1 of 1 PageID #: 663




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 VERTIGO MEDIA, INC., a Delaware
 Corporation, and REMOTE MEDIA LLC, an
 Illinois Limited Liability Corporation,
                                                 Civil Action No. 21-120-MN
               Plaintiffs,
                                                 JURY TRIAL DEMANDED
        v.

 EARBUDS INC., a Delaware Corporation,

               Defendant.


                                ENTRY OF APPEARANCE

       Please enter the appearance of Richard L. Renck, Esq., of Duane Morris LLP, 222

Delaware Avenue, Suite 1600, Wilmington, DE 19801, on behalf of Plaintiffs Vertigo Media, Inc.

and Remote Media LLC in the above-captioned action.

 Dated: June 17, 2021                          DUANE MORRIS LLP

                                                 /s/ Richard L. Renck
                                               Richard L. Renck (#3893)
                                               Tracey E. Timlin (#6469)
                                               222 Delaware Ave., Suite 1600
                                               Wilmington, Delaware 19801
                                               Tel: 302.657.4900
                                               Fax: 302.657.4901
                                               ttimlin@duanemorris.com

                                               Counsel for Vertigo Media, Inc. and Remote
                                               Media LLC
